PATTERSON, District Judge.
The bankrupt made an offer of composition which came before the court for confirmation. One Segal, who describes himself as “a person interested in the estate” of the bankrupt, filed specifications in opposition to confirmation. The bankrupt moves to dismiss the specifications on the ground that Segal is not a creditor.
 It appears without dispute that Se-gal is not a creditor of the bankrupt. He is a stockholder, or a former stockholder. The rule is, and ought to be, that only creditors may oppose confirmation of a composition. Remington on Bankruptcy, § 3102; Ross v. Saunders (C. C. A.) 105 F. 915; see, also, General Order 32. They are the only persons prejudiced by the discharge which goes along with a confirmed composition. Por such wrongdoing as is attributed to the bankrupt or its officers in the specifications, Segal, if still a stockholder, has ample remedy by suit in equity.
The motion to dismiss the specifications will be granted.